Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 1 of 23 PageID 1




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                               Case No.: 6:21-cv-

GENERATION IMPACT CONSULTING,
LLC, a Florida limited liability company,
DAVID THERAULT, an individual, DAVID
WALDY, an individual, and SANDRA
HASELEY, an individual,

          Plaintiffs,

          v.

MIND MINT, LLC, an Arizona limited
Liability company, and KBB, LLC, an
Arizona limited liability company,

     Defendants.
____________________________________/


                    COMPLAINT & DEMAND FOR JURY TRIAL
                    AND DECLARATORY RELIEF REQUESTED

          Plaintiffs GENERATION IMPACT CONSULTING, LLC (“Generation

Impact”), DAVID THERAULT (“Therault”), DAVID WALDY (“Waldy”), and

SANDRA HASELEY (“Haseley”), hereby sue Defendants MIND MINT, LLC

(“Mind Mint”), and KBB, LLC, (“KBB”), and demand trial by jury and declaratory

relief.
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 2 of 23 PageID 2




                         JURISDICTION AND VENUE

      1.     This is an action for declaratory judgment and for damages.

      2.     At all times material hereto, Generation Impact has been a limited

liability company organized and existing under the laws of Florida with a principal

place of business at 2954 Trasona Drive, Melbourne, Florida 32940. Generation

Impact’s only members are the remaining Plaintiffs in this action—Therault, Waldy,

and Haseley (“Individual Plaintiffs”).

      3.     At all times material hereto, Therault has resided in Brevard County,

Florida, with Florida citizenship.

      4.     At all times material hereto, Waldy has resided in Lexington, South

Carolina, with South Carolina citizenship.

      5.     At all times material hereto, Haseley has resided in East Amherst, New

York, with New York citizenship.

      6.     At all times material hereto, KBB has been a limited liability company

organized and existing under the laws of Arizona with a principal business address

of 149 Paseo Del Sol Avenue, Lake Havasu City, Arizona 86403. KBB’s only

member is Matthew Balgord, who is an individual with Arizona citizenship.

      7.     At all times material hereto, Mind Mint has been a limited liability

company organized and existing under the laws of the State of South Dakota, and

comprised of the following members: BBG Enterprises, LLC (“BBG”), Freedom


                                         2
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 3 of 23 PageID 3




Magnet, LLC (“FM”), and Dean Graziosi (“Graziosi”).

      a.     At all times material hereto, Mind Mint member Graziosi, has been an
             individual with Arizona citizenship.

      b.     At all times material hereto, Mind Mint member BBG has been a
             limited liability company organized and existing under the laws of
             Wyoming with a principal business address of 2225 N. Scottsdale
             Road, Scottsdale, Arizona 85257.

      c.     Mind Mint member BBG’s only member is Graziosi.

      d.     At all times material hereto, Mind Mint member FM has been a limited
             liability company organized and existing under the laws of the State of
             South Dakota with a principal business address of 9051 Mira Mesa
             Boulevard, Suite 261229, San Diego, California 92126.

             (i)     Mind Mint member FM’s only member is ATX Corporate
                     Services, LLC (“ATX”).

             (ii)    Mind Mint member FM’s manager is Yogesh Babla, who is an
                     individual with California citizenship.

             (iii)   Mind Mint member FM’s organizer is Cindy L. Grossman, who
                     is an individual with Texas citizenship.

             (iv)    At all times material hereto, FM member ATX has been a limited
                     liability company organized and existing under the laws of the
                     State of Texas with a principal business address of 100 Congress
                     Avenue, Suite 1440, Austin, Texas 78701.

             (v)     FM member ATX’s only member is Leslie C. Giordano, who is
                     an individual with Texas citizenship.

      8.     As shown below, complete diversity exists in this action because

Generation Impact and the Individual Plaintiffs (“Plaintiffs”) are citizens of States

that are different from Mind Mint and KBB (“Defendants”):


                                          3
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 4 of 23 PageID 4




       The Parties                  Defendants’               Plaintiffs’
                                    Citizenships              Citizenships

       Generation Impact                                      Florida, New York,
                                                              and South Carolina

       Haseley                                                New York

       Therault                                               Florida

       Waldy                                                  South Carolina

       Mind Mint                    Arizona,  California,
                                    and Texas

       KBB                          Arizona



      9.     On or about August 2, 2021, Defendants—through their attorney—sent

a “Cease and Desist” letter to Plaintiffs in Florida (“Letter”). A true and correct

copy of the Letter (without enclosures) is attached hereto and incorporated herein by

reference as Exhibit A.

      10.    In the Letter, Defendants accused Plaintiffs of breaching a Strategic

Marketing Agreement, which Generation Impact entered with Defendants on or

about October 15, 2020 (“Agreement”). A true and correct copy of the Agreement

is attached hereto and incorporated herein by reference as Exhibit B.

      11.    In the Letter, Defendants threatened to “institute legal proceedings

seeking injunctive relief and monetary damages” based on Plaintiffs’ alleged breach

of the Agreement’s restrictive covenants (“Litigation Threats”). (See Letter, p. 4.)
                                         4
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 5 of 23 PageID 5




      12.    With the Letter, Defendants enclosed a draft Verified Complaint

(“Complaint”), which included the following claims against Plaintiff under Arizona

law: (a) Breach of Contract (“Count I”); (b) Misappropriation of Trade Secrets

(“Count II”); (c) Breach of the Duty of Loyalty (“Count III”); and (d) Unfair

Competition (“Count IV”). A true and correct copy of the Complaint is attached

hereto and incorporated herein by reference as Exhibit C.

      13.    With the Letter, Defendants also enclosed a draft Memorandum of

Points and Authorities (“Memo”) to support Defendants’ threatened demand for

injunctive relief. A true and correct copy of the Memo is attached hereto and

incorporated herein by reference as Exhibit D.

      14.      Through counsel, Generation Impact responded to the Letter through

written correspondence dated August 12, 2021 (“Response”). A true and correct

copy of the Response is attached hereto and incorporated herein by reference as

Exhibit E.

      15.    This Court has personal jurisdiction over Defendants because:

(a) Defendants regularly conduct business in Florida; (b) the Agreement was formed

in Florida; (c) by sending the Letter, the Complaint, and the Memo to Plaintiffs in

Florida, Defendant purposely targeted Florida citizens (Generation Impact and

Therault); and (d) Defendants’ misconduct has and will cause Plaintiffs harm in

Florida.


                                         5
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 6 of 23 PageID 6




      16.    From Plaintiffs’ perspective, the monetary value at issue in this

litigation, which includes damages for breach of contract and the value of Generation

Impact unencumbered by restrictive covenants, exceeds the sum of $75,000.00

exclusive of interest, costs, and attorney’s fees.

      17.    Pursuant to 28 U.S.C. § 1332(a)(1), this Court has subject matter

jurisdiction over Plaintiffs’ claims.

      18.    Pursuant to 28 U.S.C. § 1367(a), this Court also has supplemental

subject matter jurisdiction over Plaintiffs’ state law damages claims because such

claims are so related to Plaintiffs’ declaratory judgment claims “that they form part

of the same case or controversy under Article III of the United States Constitution.”

      19.    Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because the

claims arose in this District and a substantial part of the events or omissions giving

rise to this action occurred in this District (specifically, Brevard County, Florida).

                                   THE AGREEMENT

      20.    On or about October 15, 2020, Defendants and Generation Impact

executed the Agreement. (See Exhibit B.)

      21.    The Agreement does not include a venue selection provision, but it does

state that the “Agreement is to be construed in accordance with the laws of the State

of Arizona, excluding its conflict of law provisions.” (See Agreement, ¶ 8.10.)




                                           6
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 7 of 23 PageID 7




      22.    The parties agreed that Generation Impact, as an independent

contractor, would “help Mind Mint to develop a three-stage mastery program”

(consisting of three workshops) “to promote to Mind Mint’s clients” (“Mastery

Program”). (See id. at ¶ 1.1.1.; id. at ¶ 3 (listing Generation Impact’s “Obligations”

under the Agreement); id. at ¶ 8.2. (stating that the “parties to this Agreement are

independent contractors”).)

      23.    At Paragraph 1 of the Agreement, Defendants agreed that Mind Mint

would compensate Generation Impact for its work on the Mastery Program as

follows:

             Compensation is based on the development stage.

             (a) Workshop Stage 1: . . . Mind Mint has already paid
                 [Generation Impact] $7,500.00 for the partial development of
                 these Stage 1 workshops. Upon completion of final editing of
                 the workshops, Mind Mint will pay [Generation Impact] and
                 additional $17,500.00.

             (b) Workshop Stages 2 & 3: [Generation Impact] agrees to assist
                 Mind Mint in the creation of two additional workshops. Mind
                 Mint will pay [Generation Impact] $25,000 to complete per
                 additional workshop[s]. Mind Mint will pay [Generation
                 Impact] 50% of this fee at the time [Generation Impact] starts
                 the workshop, and the remaining 50% upon completion.

             (c) Speaking Engagements: Mind Mint will also pay up to 3 of
                 [Generation Impact’s] employees or contractors $2,500.00
                 for speaking ad fulfilling at the aforementioned workshops.




                                          7
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 8 of 23 PageID 8




      24.    “The term of the Agreement is one (1) year from the date of its

execution”—October       15,    2020    to    October      15,   2021    (“Term”).   (See

Agreement, ¶ 4.1.) During such Term, “there cannot be a unilateral termination of

the Agreement.” (See id.) Rather, the Agreement was “not terminable, except for

cause” or upon the parties’ mutual agreement. (See id.) “Cause for the purpose of

the Agreement is defined as any willful breach of the Agreement.” (See id.)

      25.    Mind Mint agreed to pay Generation Impact “all royalty and other

payments due,” notwithstanding termination of the Agreement. (See id. at ¶ 4.3.)

      26.    Pursuant to Paragraph 8 of the Agreement, Generation Impact’s

potential liability was limited as follows:

      [Generation Impact] shall not be liable for misconduct of [Generation
      Impact] and/or the [Generation Impact] parties. [Generation Impact]
      and its respective affiliates’, successors, assigns, employees, agents,
      directors, and officers assume no responsibility or liability which may
      arise from [Generation Impact’s] acts, omissions, representations, or
      other activities arising out of, relating to, or in furtherance of this
      Agreement and/or [Generation Impact’s] Services.

(See id. at ¶ 8.4.3 (“Liability Limits”); see also id. at ¶ 8.4.2.)

      27.    Paragraph 7 of the Agreement sets forth three restrictive covenants—

a “Non-Disclosure       Covenant”,      a         “Non-Solicitation     Covenant”,   and

a “Non-Competition Covenant” (id. at ¶ 7.3) (collectively, the “Restrictive

Covenants”).




                                              8
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 9 of 23 PageID 9




       28.    The Non-Disclosure Covenant provides, in pertinent part:

       During the term of this Agreement and thereafter (a) the recipient shall
       hold the disclosing Party’s Confidential Information in strict
       confidence; and (b) the recipient shall not: (i) use the disclosing Party’s
       Confidential Information for any purpose other than to perform its
       obligations under this Agreement; (ii) disclosing [sic] the disclosing
       Party’s Confidential Information to any third party . . . .; (iii) copy, in
       whole or in part, the disclosing Party’s Confidential Information,
       except as authorized in writing by the disclosing Party. . . .

       (Id. at ¶ 7.1.1.)

       29.    The Non-Solicitation Covenant prohibits solicitation of the

parties’ employees during the Term “and for six (6) months thereafter . . . .”

(See id. at ¶ 7.2.1.)

       30.    The Non-Solicitation Covenant also prohibits solicitation of the

other Party’s “suppliers,” and “existing Clients” during the Term “and for one

(1) year thereafter . . . .” (See id. at ¶ 7.2.2.)

       31.    The Non-Competition Covenant purports to prohibit Generation

Impact from “directly or indirectly” competing “with Mind Mint and its

successors and assigns during the period of this Agreement and for a period

of one (1) year following termination of services and notwithstanding the

cause or reason for termination.” (See id. at ¶ 7.3.1.)

       32.    The Agreement defines “not compete” as follows: “The term ‘not

compete’ as used herein shall mean [that Generation Impact] shall not own,



                                               9
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 10 of 23 PageID 10




manage, or operate a business substantially similar to or competitive with the

present business of Mind Mint.” (See id. at ¶ 7.3.2.)

      33.    With respect to geographic restrictions, the Non-Competition

Covenant confusingly provides that it “shall extend to all nationwide legal

tech providers from which any Mind Mint” [sic]. (See id.)

                                       TIMELINE

       34. In 2019, Therault, Haseley, and Waldy (“Individual Plaintiffs”)

became clients of Mind Mint, each having purchased a Mind Mint online course

concerning how to run mastermind and workshop programs (“Mastermind

Programs”).

       35. By purchasing the Mastermind Programs, the Individual Plaintiffs

gained access to a private Facebook group hosted by Mind Mint (“MM FB Group”).

       36. Later in 2019, Mind Mint held an online contest (“Contest”), which

was open to clients who purchased the Mastermind Programs.

       37. Having “won” the Contest, the Individual Plaintiffs became eligible to

join a new Mind Mint speaking team.

       38. The Individual Plaintiffs applied and were accepted as “contracted

coaches” for Mind Mint (“MM Coach”).

       39. Initially, the Defendants flew the Individual Plaintiffs to Mind Mint

headquarters in Arizona (“First Trip”).


                                          10
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 11 of 23 PageID 11




       40. During the First Trip, Defendants’ agents expressed an interest in

establishing a joint venture with the Individual Plaintiffs.

       41. Thereafter, the Individual Plaintiffs participated in Mind

Mint workshops as MM Coaches.

       42. In January 2020, the Individual Plaintiffs formed Generation Impact in

Florida, then they worked to advertise and build Generation Impact. In addition to

coaching services, Generation Impact also marketed and sold a product (“The

Academy”), which shared some similarities with the Mastery Program.

       43. The formation and growth of Generation Impact was well known to and

acknowledged by Defendants. In fact, in a recorded communication between

Generation Impact and Mind Mint, Graziosi explicitly stated that Mind Mint did not

object to the formation and growth of Generation Impact (“Graziosi Assurance”).

       44. In September 2020, an agent of Mind Mint—Teresa Peterson

(“Peterson”)—solicited Generation Impact to build a workshop for Mind Mint.

       45. Responding to Peterson’s solicitation, Generation Impact memorialized

in writing, and verbally pitched, a workshop to Mind Mint (“Workshop Pitch”).

       46. After the Workshop Pitch, the parties verbally agreed that Generation

Impact would “consult” for Mind Mint by continuing to act as MM Coaches and

providing Mind Mint with feedback and improvement suggestions for one to two

hours after each Mind Mint workshop.


                                          11
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 12 of 23 PageID 12




       47. Satisfied with Generation Impact’s consulting, Mind Mint requested

that Generation Impact take over certain workshop development tasks (“Workshop

Project”).

       48. Initially, Generation Impact proposed that they would be willing to take

on the Workshop Project for a profit share of 10% of workshop revenue (“Profit

Share Proposal”). Generation Impact explained that it was making the Profit Share

Proposal because the workshop material Mind Mint requested from Generation

Impact was similar in nature to programs that Generation Impact was already selling

(“Impact Programs”); thus, Generation Impact would lose revenue if required to

cease promotion and sales of its Impact Programs.

       49.   At a subsequent meeting held via Zoom (“Zoom Call”), Mind Mint

proposed a fixed fee compensation structure for the Workshop Project (“Fixed Fee

Proposal”), and Generation Impact (through Therault) reiterated its concerns that

Impact Products could be viewed as competition or at conflict with the Workshop

Project. Specifically, Therault told Mind Mint: “I just don’t think we can do that

because we will be giving you guys material that we already teach and we do not

want to create a conflict or competition.”

       50. Responding for Mind Mint on the Zoom Call, Jeremy Gabbert

(“Gabbert”) unequivocally stated: “You guys don’t have to stop selling your

program, we don’t see you as a competition and we don’t believe it will be a


                                         12
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 13 of 23 PageID 13




problem” (“Gabbert Assurance”).

       51. Further responding for Mind Mint on the Zoom Call, Joshua Bratcher

(“Bratcher”) urged Generation Impact to accept the low fixed fee because “this is a

really big opportunity for you. Dean [Graziosi] really wants to get to know you and

try working with you for this contract and afterwards he would like to talk about

some bigger projects in the future! I know it might not be a lot of pay but the

opportunity will be worth it” (“Bratcher Assurance”).

       52. Reasonably relying on the Graziosi, Gabbert, and Bratcher Assurances,

Generation Impact verbally agreed to take on the Workshop Project and immediately

started work on a workshop for a Mind Mint event that was scheduled in less than

two weeks (“Stage I Workshop”).

      53.   In early October, Mind Mint: (a) paid Generation Impact $7,500.00 for

commencing development of the Stage I Workshop; and (b) presented the

Agreement to Generation Impact.

      54.    With respect to the Agreement, Generation Impact—through

Therault—again expressed concerns to Gabbert: “I don’t think we can move forward

with this contract because it has a non-compete and non-solicitation agreement in

here, and like we said on our zoom meeting, we already have a product that might

be considered ‘competition’, [and] we already share a number of clients with you

guys because we market our services to the same group of people.”


                                        13
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 14 of 23 PageID 14




      55.     On behalf of Mind Mint, Gabbert responded: “[I]t’s really just a

formality. We don’t care that you are running a program that has similar material”

(“2d Gabbert Assurance”).

      56.     Reasonably relying on Mind Mint’s Assurances concerning the

intended scope of the ambiguous Restrictive Covenants, Generation Impact executed

the Agreement.

      57.     Acting in good faith, Generation Impact then provided services to Mind

Mint as the Agreement required.

      58.     As expected, Defendants’ actual and prospective clients approached

Generation Impact about the programs offered by Generation Impact (“Client

Query”).

      59.     In response to the Client Queries, Generation Impact consistently

responded: “[W]e can’t tell you which program to sign up for. We can simply tell

you what our program is and you will have to decide if it is right for you.” (“Client

Response”).

      60.     As part of Generation Impact’s good faith efforts to facilitate open

communications among itself and Defendants, Generation Impact notified Mind

Mint—specifically Peterson—of the Client Query and Client Response (“Client

Notice”).

      61.     Expressing gratitude for the Client Notice, Peterson approved the Client


                                          14
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 15 of 23 PageID 15




Response and further said: “[I]t is not a big deal if they [clients] work with you guys,

and in fact you might even be able to serve them better because we cannot help them

in a one-on-one capacity like you guys can and these particular clients need more

attention to accomplish their goals” (“Peterson Statements”).

      62.    Reasonably relying on the Peterson Statements, Generation Impact

established a policy of providing the Client Response when approached by known

clients of Mind Mint (“Client Policy”).

      63.    Pursuant to the Client Policy, which Generation Impact published on

Facebook, Generation Impact would not initiate contact with any known Mind Mint

clients. Further elaborating on the Policy, Waldy instructed Generation Impact

representatives as follows: “if they ask about it [aka solicit] one of our team members

about our free Facebook group, products or services], cool, if they find it otherwise

[meaning if the clients find the information on their own], cool.” Generation Impact

also would not allow any of its representatives to “directly invite someone from [the]

KBB [aka Mind Mint, LLC] Mastery Program because it can be perceived as

poaching.”

      64.    In January 2021, Generation Impact rebranded The Academy product,

named it “The Academy 2.0”, and initiated a passive marketing campaign on

Generation Impact’s Facebook page and other social media (“Academy

Promotion”).


                                          15
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 16 of 23 PageID 16




      65.       The Academy Promotion was effective in that many people applied to

join (“Prospective Academy Clients”).

      66.       Unbeknownst to Generation Impact, some of the Prospective Academy

Clients were also clients of Mind Mint.

      67.       When Generation Impact was made aware of an overlap between a

Prospective Academy Client and a Mind Mint client, Generation Impact acted

promptly to advise such client that Mind Mint was not involved in any way with the

Academy Promotion.

      68.       In its consulting work for Mind Mint, Generation Impact was required

to interact with Mind Mint clients during online workshop events (“MM Events”),

and such interactions were monitored by Mind Mint.

      69.       With the exception of one innocent mistake on or about March 17, 2021

(“Mistake”), Generation Impact never knowingly solicited Mind Mint clients. In

fact, outside of the MM Events, Generation Impact did not knowingly interact with

such clients.

      70.       The Mistake occurred when Haseley inadvertently responded to Marla

Sacks’ query to Haseley on the MM FB Page by posting “Zero To Launch in our

free group!!!” (“FB Post”).

      71.       Mind Mint promptly identified and deleted the FB Post, and it had

Gabbert contact the Individual Plaintiffs to ask for an explanation concerning the


                                           16
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 17 of 23 PageID 17




Mistake (“Explanation Request”). Generation Impact possesses a true and accurate

recording of such Explanation Request.

      72.    In response to the Explanation Request, Haseley and Therault promptly

explained Haseley’s inadvertent posting, apologized, and assured Mind Mint—

through Gabbert—that the Mistake would not recur (“Mistake Responses”).

Generation Impact possesses true and accurate recordings of such Mistake

Responses.

      73.    In another audio recording, Gabbert can be heard accepting the Mistake

Responses and apologies from Generation Impact. Generation Impact possesses true

and accurate recordings of Gabbert’s statements.

      74.    Despite accepting Generation Impact’s apologies and Mistake

Responses, after March 26, 2020, communications between Mind Mint and

Generation Impact largely ceased without explanation.

      75.    Before communications largely ceased, Generation Impact completed

and was paid for the first two workshops, and it commenced work on the third

workshop as requested by Mind Mint (through Peterson).

      76.    In contravention of the Agreement’s payment terms Mind Mint did not

pay $12,500.00 to Generation Impact when it commenced work on the third

workshop (“Third Workshop Payment”). (See supra ¶ 23 (quoting the

Agreement’s compensation terms).)


                                         17
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 18 of 23 PageID 18




      77.   On or about March 3, 2021, Generation Impact made a written request

for Mind Mint to make the Third Workshop Payment in accordance with the

Agreement (“1st Payment Request”).

      78.   In response to the 1st Payment Request, on or about March 5, 2021,

Mind Mint—through Peterson—advised Generation Impact that she would

communicate with Mind Mint’s accounting department, which would then issue

payment to Generation Impact (“1st Payment Promise”).

      79.   Despite the terms of the Agreement and the 1st Payment Promise, Mind

Mint did not pay the Third Workshop Payment to Generation Impact.

      80.   Accordingly, Generation Impact—through Therault—made another

written request for payment to Patterson (“2d Payment Request”).

      81.   When Patterson did not respond to the 2d Payment Request, on or about

March 15, 2021, Generation Impact—through Therault—brought Mind Mint’s

payment misconduct to the attention of Mind Mint’s CEO (and Graziosi’s nephew)

Tanner Sheldon (“Sheldon”).

      82.   The next day, on or about March 16, 2021, Gabbert sent an email to

Therault (“Gabbert Email”), advising that any communications should go through

him—not Sheldon.

      83.   On the day of the Gabbert Email, Therault had a 23-minute telephone

call with Gabbert, who advised Therault that Mind Mint would not pay Generation


                                       18
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 19 of 23 PageID 19




Impact because Mind Mint decided to “put a hold on the third workshop for now”

(“Holding Statement”). Thereafter, Gabbert and Peterson similarly advised that

Mind Mint’s refusal to pay Generation Impact was due to a “holding pattern.”

      84.    Although Generation Impact expressed that it was willing and able to

finish working on the third workshop and fulfill its obligations under the Agreement,

without explanation Mind Mint finished the third workshop without Generation

Impact’s assistance.

      85.    When the third workshop was not successful, and without notifying

Generation Impact, Mind Mint—through Graziosi—unsuccessfully solicited help

from two of Generation Impact’s contractors (“Mind Mint’s Solicitation”).

      86.    Despite repeated requests, Mind Mint has not paid Generation Impact

the remaining sums due under the Agreement—$40,000.00 for the third workshop

and third workshop speaking fees.

      87.    Because of Mind Mint’s misconduct in breaching the Agreement and

threatening Plaintiffs with the Letter, Plaintiffs have been required to retain

attorneys, and Plaintiffs are obligated to pay such attorneys a reasonable hourly rate

for time spent on this matter.




                                         19
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 20 of 23 PageID 20




                     COUNT I: DECLARATORY JUDGMENTS

      88.    Plaintiffs reallege and incorporate by reference the following

paragraphs of this Complaint: 9–14, 20–34, 37–87.

       89.   “In a case of actual controversy within its jurisdiction . . . any court of

the United States, upon the filing of an appropriate pleading, may declare the rights

and legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201.

      90.    As reflected in the Letter and Generation Impact’s response to the

Letter (“Response”), an actual controversy has arisen and now exists between

Plaintiffs and Defendant concerning their respective rights and obligations under the

Agreement. A true and correct copy of the Response is attached hereto and

incorporated herein by reference as Exhibit E. (See supra ¶¶ 9–14, Exhibits A & B.)

      91.    Defendants wrongfully contend that Plaintiffs have breached the

Agreement’s Restrictive Covenants and Defendants are entitled to damages and

injunctive relief.

      92.    Plaintiffs deny that they have breached the Agreement and contend that:

(a) the Restrictive Covenants are unenforceable under Arizona law (see Exhibit E);

(b) Defendants actually breached the Agreement (see infra ¶¶ 96–102); and (c) based

on the statements made on behalf of Defendants by Graziosi, Gabbert, and Peterson,

which Plaintiffs reasonably relied on (see supra ¶¶ 41–43, 50–57, 73–78), the

                                          20
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 21 of 23 PageID 21




Defendants are equitably estopped from claiming that Plaintiffs have violated any of

the Restrictive Covenants.

      93.    Based on the Letter, Plaintiffs have a reasonable apprehension that

Defendants will sue them, and if successful, Generation Impact would be forced out

of business. (See Exhibits A, C, D & E.)

      94.    To resolve the parties’ actual controversies and alleviate Plaintiffs’

reasonable and justified apprehension, Plaintiffs request that the Court provide

judicial determinations that:

      (a)    the Restrictive Covenants are unenforceable under Arizona law (see
             Exhibit E);

      (b)    Defendants are equitably estopped from claiming that Plaintiffs
             breached the Restrictive Covenants; and

      (c)    even if the Restrictive Covenants are enforceable, Defendants
             may not enforce them because Defendants materially breached
             the Agreement by:

             (i)     unilaterally terminating the Agreement without cause (see
                     supra, at ¶¶ 74–84; ; infra, at ¶¶ 96–102);

             (ii)    failing to pay Generation Impact the sums due under the
                     Agreement (see supra, at ¶¶ 76–86; infra, at ¶¶ 96–102);
                     and

             (iii)   attempting to solicit two of Generation Impacts’ contractors (see
                     supra, at ¶¶ 85; infra, at ¶¶ 96–102).

      95.    The judicial determinations requested by Plaintiffs are necessary and

appropriate at this time in view of the controversy between the parties.


                                           21
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 22 of 23 PageID 22




                  COUNT II: BREACHES OF CONTRACT

      96.   Plaintiffs reallege and incorporate by reference the following

paragraphs of this Complaint: 19–86.

      97.   On or about October 15, 2020, Defendants and Generation Impact

entered into a written contract—the Agreement. (See supra, ¶¶ 20, 56 & Exhibit B.)

      98.   Until Defendants effectively terminated the Agreement in March 2021,

Generation Impact performed its obligations under the Agreement and did not

breach the Agreement. (See supra, ¶¶ 57, 60, 68, 76, & 84.)

      99.   Defendants effected a unilateral termination of the Agreement without

cause—that is, without Generation Impact’s willful breach of the Agreement. (See

supra ¶ 25 (quoting paragraph 4.1 of the Agreement); see also supra ¶¶ 83–87.) In

doing so, Defendants materially breached the Agreement.

      100. Despite Generation Impact’s demands, Defendants refused to pay the

compensation owed to Generation Impact under the Agreement. (See supra, ¶¶ 23,

25 & 77–87.) In doing so, Defendants materially breached the Agreement.

      101. In soliciting two of Generation Impact’s contractors, Defendants again

materially breached the Agreement.

      102. As a result of Defendant’s breaches of the Agreement, Generation

Impact has suffered and will continue to suffer damages. (See supra ¶¶ 85–87.)




                                        22
Case 6:21-cv-01368-WWB-DCI Document 1 Filed 08/20/21 Page 23 of 23 PageID 23




      WHEREFORE, Plaintiffs pray for judgment against Defendants as follows.

      A.   On the First Claim for Relief, Plaintiffs respectfully request that the
           Court declare that the Restrictive Covenants are ambiguous, overly
           broad, and unenforceable under Arizona law.
      B.   On the First Claim for Relief, Plaintiffs also respectfully request that
           the Court declare that Defendants may not enforce the Agreement
           because they are estopped from doing so, and because they have
           breached the Agreement.

      C.   On the Second Claim for Relief, Plaintiffs respectfully request an award
           of compensatory and consequential according to proof at trial.

      D.   Plaintiffs also respectfully request:

           i. an award of reasonable costs—including attorneys’ fees—incurred
              by Plaintiffs in this action;

           ii. an award of prejudgment and post-judgment interest; and

           iii. such other and further relief as the Court may deem just and
               appropriate.

Dated: August 20, 2021         Respectfully submitted,

                                      s/ Colleen A. Conley
                                      David J. Volk, Esq.
                                      Florida Bar #0712949
                                      Email: dvolk@volklawoffices.com
                                      Colleen A. Conley
                                      Florida Bar #0526861
                                      Email: cconley@volklawoffices.com
                                      Volk Law Offices, P.A.
                                      One Harbor Place
                                      1901 S. Harbor City Blvd., Suite 700
                                      Melbourne, Florida 32901
                                      Telephone: (321) 726-8338
                                      Facsimile: (321) 726-8377

                                      Counsel of Record for Plaintiffs

                                        23
